DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 6, 8 and 9 are pending.  in the reply filed on 8/24/2022, is acknowledged.  Claims 11, 12, 14-16 and 19-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.  Applicant’s arguments with respect to claim(s) 6, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darh, Africa University of Science and Technology, 2016, 1-49, in view of Alila et al. (WO 2012/050892).
	Regarding claim 6, Darh teaches “Luteinizing Hormone-releasing Hormone (LHRH); also known as a Gonadotropin Releasing Hormone can be utilized for targeted therapy with cytotoxic analogs, in which prodigiosin is linked to the [D-Lys6] LHRH”.  Abstract. Darh teaches that “[c]ytotoxic LHRH conjugates containing prodigiosin with preserved cytotoxicity were formed by linking prodigiosin through its 14-0-hemiglutarate to [D-Lys6] LHRH, and also to LHRH antagonist sequences.  These analogs will display high-affinity to receptors for LHRH on human breast cancer cells and fully preserved the cytotoxic activity of prodigiosin drugs.”  Id.   Darh teaches the compound dissolved in 5% aqueous D-mannitol solution.  See page. 27. 
Darh also teaches that solutions of LHRH conjugate containing prodigiosin can be adjusted with PBS (“phosphate buffered saline”) to obtain a particular final concentration.  
	Dahr does not teach “intravenous administration at a dose from about 100 mg/m2 to about 250 mg/2 .”
 	Alila et al. teaches “methods for stimulating, increasing or enhancing killing of a cell that expresses luteinizing hormone releasing hormone (LHRH) receptos.”  Title.  The composition may be formulated in a unit dose or unit dosage form to provide intravenous administration in doses ranging from about 25-50,000 µg/kg.  See paras. [00148]-[00150]. 
Given the foregoing references, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective date of the invention to formulate the [D-Lys6] LHRH conjugates containing prodigiosin taught by Dahr as a pharmaceutical composition suitable for intravenous administration wherein the pharmaceutical composition is an aqueous composition with the conjugate being formulation in a saline solution at a dose with the dosage range claimed.  When combined the prior art, as discussed above, teaches all the claimed limitations with the only difference being the lack of actual combination of the elements in a single reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Again, this would be formulating a pharmaceutical composition suitable for intravenous administration comprising [D-Lys6] LHRH conjugates containing prodigiosin.   Since intravenous administration of similar pharmaceutical compositions comprising agents that bind to LHRH receptors was known in the art, doing so for [D-Lys6] LHRH conjugates containing prodigiosin would have been predictable to the ordinarily skilled artisan.   Further, the determination of an appropriate dosage regime is well within the purview of one of ordinary skill in the art, and like the optimization of a results-effective parameter, would be a routine matter for a skilled artisan.   Indeed, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
Regarding claim 8, Darh “selected [D-Lys6] LHRH as an LHRH agonist carrier, because it was well known that this peptide can be modified at the epsilon amino side chain of its D-Lys6 moiety.”  Page 10. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darh, Africa University of Science and Technology, 2016, 1-49 in view of Alila et al. (WO 2012/050892) as applied to claims 6 and 8 above, and further in view of Cao et al., Nanoscale Research Letters (2016) 11:305.
Teachings of Dahr and Alila et al. are discussed above.  Dahr does not teach N-hydroxysccinimide (NHS).  
Cao et al. teaches “a highly stable luteinizing-hormone-releasing hormone (LHRH)-conjugated PEGylated Poly(lactic-co-glycolic acid) (PLGA) nanoparticles for the effective delivery of docetaxel in prostrate cancers” (current claims 11, 12 and 17).  Abstract.  To this end, Cao et al. teaches NHS and 1- ethyl-3-(3-dimethylaminopropyl)-carbodiimide (EDC).    According to Cao et al.
poly(lactic-co-glycolic acid) (PLGA)-based nanoparticulate systems are reported to be non-toxic, biodegradable, and non-immunogenic and thus add great valuable to medical applications. Many PLGA-based formulations are in various phases of clinical trial [13]. The PEGylation of PLGA NP prevents the opsonin binding, prolongs the circulation time of nanosystems, and could reduce the rapid uptake of reticuloendothelial system (RES) in the blood. Again, such construct could take advantage of enhanced permeability and retention (EPR) effect and accumulate preferentially in tumors.

Page 2, col. 1.  Cao et al. further teaches that “[i]n PCa, many receptors are overexpressed including luteinizing-hormone-releasing hormone.”   Cao et al. concludes that “use of LHRH-conjugated nanocarriers could be an effective approach to target and kill prostate cancer cells.” Page 8.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify further the combined teachings of Dahr and Alila et al. to incorporate the PEGylated PLGA nanoparticles as taught by Cao et al. to improve the targeted delivery of prodigiosin linked to the [D-Lys6] LHRH.  Indeed,“[t]he strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).   Here, an advantage or expected beneficial result in modifying Dahr would be to provide the benefits of peglyation which include at least preventing opsonin binding, prolonging of circulation time, and reduction of rapid uptake of reticuloendothelial system (RES) in the blood of Dahrs conjugate.  Further, one of ordinary skill in the art would find motivation and have a reasonable expectation of success in the modification because both prostrate and breast cancers overexpress LHRH receptors. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618